DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a system for removing a hip stem and acetabular cup implant, classified in A61F 2/4607.
II. Claims 9-18, drawn to an instrument for removal of an acetabular cup, classified in A61F 2/4609.
III. Claims 19-20, drawn to a slap hammer, classified in A61F 2/4603.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related instruments. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and mode of operation, are mutually exclusive, and are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the system claim does not recite the slap hammer comprising a slap hammer mass, a shaft, a T-handle, a modular U-joint and a modular extension grip.  The subcombination has separate utility such as being used on its own for implant extraction without being connected to a modular blade.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as being used together and have different designs, modes of operation and effects.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.    the inventions have acquired a separate status in the art in view of their different classification;
b.    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c.    the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different strategies or search queries);
d.    the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John Boyd on 08/08/22 a provisional election was made with traverse to prosecute the invention of Group II, Claims 9-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 & 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 9 is objected to because of the following informalities:  In Line 2, the word  --and-- should be added after the semi-colon.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In Line 1, the word --further-- should be added after the word “assembly”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: In Line 2, the word --further-- should be added after the word “assembly”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: In Line 1, the word --elongated-- should be added before the word “handle”. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: In Line 2, the word --elongated-- should be added before the word “handle”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 at Line 1 recites the limitation “said modular acetabular cup removal assembly”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “said acetabular cup removal assembly”. Appropriate correction is required.
Claim 18 at Line 2 recites the limitation “said modular handle”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “said elongated handle”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 11 & 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tulkis (US PG Pub No. 2006/0200165).
Regarding Claim 9, Tulkis discloses an instrument for removal of an acetabular cup (removal instrument 10, Figs. 1-8, 12-16, Paragraphs [0033-0047]) comprising: (a) an elongated handle (12, Fig. 3); and (b) an acetabular cup removal assembly (blade assembly 14, Figs. 3-4) attached to said elongated handle, wherein said acetabular cup removal assembly includes: (i) an interchangeable head (18, Fig. 3, Paragraph [0040]) for positioning and stabilizing the instrument within an acetabular liner or shell (72) (Figs. 12-14) and (ii) an adjustable curved blade (cutting blade 34, Figs. 1-4) positioned to track around the outer diameter of the acetabular liner or shell to break the bone in-growth and/or cement (Paragraphs [0035-0047]).
Regarding Claim 11, Tulkis discloses wherein said adjustable curved blade is connected to said acetabular cup removal assembly by an adjustment mechanism (pivoting element 36, pins 48 & 50, and slide bar 54, Figs. 3-4) comprising an adjustment screw (38, Fig. 3) configured to move the adjustable curved blade from at least one first distance from said interchangeable head to at least one second distance from said interchangeable head (blade 34 is attached to pivoting element 36 by screw 38, and pivoting element pivotably engages pins 48 & 50 to move the blade 34 via slide bar 54 with respect to 18 as seen in Figs. 12-16, Paragraphs [0035 & 0038]).
Regarding Claim 14 as best understood, Tulkis discloses wherein said acetabular cup removal assembly comprises a housing (pivoting element 36, Paragraph [0035]) including a head adaptor (holes 44, 46, Fig. 4) to attach said interchangeable head (18) and a blade adaptor (arms 40 & 42, Fig. 3) to attached said adjustable curved blade (holes 44, 46 of 36 pivotably attach to pins 48, 50 of shaft 12 to attach the pivoting element 36 indirectly to head 18, and arms 40 & 42 attach 36 to blade 34).
Regarding Claim 15, Tulkis discloses wherein said elongated handle is modular (elongated handle 12 is one handle of several (54, 32, 12, 16, Fig. 1) which make up the main handle of the device 10, as seen in Fig. 1). 
Regarding Claim 16, Tulkis discloses wherein said adjustable curved blade is interchangeable so different blades can be used (Paragraph [0040]).
Regarding Claim 17, Tulkis discloses wherein said interchangeable head has a size (18, Fig. 3) and said size can be adjusted based on the implant size (heads 18 are interchangeable and provided in various shapes for cooperating with and engaging differently sized and shaped acetabular cups, Paragraph [0040]).
Regarding Claim 18 as best understood, Tulkis discloses a short handle (16, Fig. 2) adapted to be attached to said elongated handle (Fig. 1) to provide additional torque and rotation leverage to maneuver the adjustable curved blade.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulkis (US PG Pub No. 2006/0200165) in view of Goldberg (US PG Pub No. 2015/0119891).
Regarding Claim 10, Tulkis discloses the claimed invention as stated above in claim 9, except wherein said acetabular cup removal assembly comprises a ball nose drive configured to move the adjustable curved blade from at least one first distance from said interchangeable head to at least one second distance from said interchangeable head. Tulkis does disclose an adjustment mechanism (pivoting element 36, pins 48 & 50, and slide bar 54, Figs. 3-4) comprising an adjustment screw (38, Fig. 3), wherein the blade 34 is attached to the pivoting element 36 by screw 38, and the pivoting element pivotably engages pins 48 & 50 to move the blade 34 via slide bar 54 with respect to 18 as seen in Figs. 12-16, (Paragraphs [0035 & 0038]), but Tulkis does not disclose a specific driver, particularly a ball nose driver, used for engaging the head of the screw 38 for insertion and adjustment thereof.
Goldberg discloses instruments for use during joint arthroplasty, comprising a ball nose driver (2216, Figs. 12-17, Paragraph [0087]) having a ball hex key drive tip (2220, Fig. 15) configured to engage a correspondingly shaped drive slot of an adjustment screw (2204, Fig. 17) which permits the driver axis to be polyaxially obliquely angled, or polyaxially angularly offset, relative to a rotational axis 2103 of the screw. Goldberg teaches using the ball nose driver and correspondingly shaped screw drive slot in order to permit the driver to be obliquely angled, or angularly offset, relative to the screw, which may provide a smooth feel with less turbulence or kicking during actuation. (Paragraph [0087])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the instrument of Tulkis to replace the adjustment screw drive slot with a ball hex drive slot for engagement with a corresponding ball nose driver as taught by Goldberg in order to permit a driver to be angularly offset and obliquely angled relative to the screw during engagement therewith which provides a smoother, less turbulent feel during actuation and provides the added benefit of allowing a driver to engage the screw at an offset angle which is non-coaxial with the rotational axis of the screw. 

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/           Primary Examiner, Art Unit 3775